DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (JP) 2020-139490 filed on 20th August, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim(s) 5 is objected to because of the following informalities:  Claim(s) 5 recites “the second threshold value fluctuates so that an upper value and a lower value smaller than the upper value are alternately repeated with time elapse, and the road surface information is not acquired in a period corresponding to the upper value, but is acquired in a period corresponding to the lower value” in Lines 2-5.  Fluctuation implies that it is random.  One of ordinary skill in the art before the effective filing date of the claimed invention would read this to mean they are probably alternately regularly changing from the upper value to the lower value.  Applicant is asked to provide further clarification.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a first acquisition unit that acquires” in Claim(s) 1. 
“a second acquisition unit that acquires” in Claim(s) 1. 
“a setting unit that sets” in Claim(s) 1. 
“an output unit that outputs” in Claim(s) 2.
“the second acquisition unit acquires” in Claim(s) 4. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Claim(s) 1, “a first acquisition unit that acquires” corresponds to “a target information acquisition unit 504”.  ‘that acquires target information including distance information of a detection target on the basis of a comparison result between a signal level of a reflected wave and a first threshold value’ Etc.  (See Applicant’s Drawing, Fig. 4, target information acquisition unit 504 and Applicant’s Specification, Para. [0044]; [0064]).
In Claim(s) 1, “a second acquisition unit that acquires” corresponds to “a road surface information acquisition unit 505” ‘that acquires road surface information including distance information of the road surface on the basis of a comparison result between the signal level of the reflected wave and a second threshold value.’ Etc.  (See Applicant’s Drawing, Fig. 4, a road surface information acquisition unit 505 and Applicant’s Specification, Para. [0044]; [0064]). 
In Claim(s) 1, “a setting unit that sets” corresponds to “a road surface threshold value setting unit 503” ‘sets a road surface threshold value (second threshold value) for acquiring the road surface information including distance information corresponding to the road surface from the envelope generated by the envelope processing unit 501’ Etc.  (See Applicant’s Drawing, Fig. 4, a road surface threshold value setting unit 503 and Applicant’s Specification, Para. [0044]; [0046]). 
In Claim(s) 2, “an output unit that outputs” corresponds to “an output unit 506” ‘The output unit 506 outputs the target information acquired by the target information acquisition unit 504 and the road surface information acquired by the road surface information acquisition unit 504 to the ECU 100 via the data bus 300’ Etc.  (See Applicant’s Drawing, Fig. 4, target information acquisition unit 504 and Applicant’s Specification, Para. [0044]; [0050]).
Claim(s) 4, “a second acquisition unit that acquires” corresponds to “a road surface information acquisition unit 505” ‘that acquires road surface information including distance information of the road surface on the basis of a comparison result between the signal level of the reflected wave and a second threshold value.’ Etc.  (See Applicant’s Drawing, Fig. 4, a road surface information acquisition unit 505 and Applicant’s Specification, Para. [0044]; [0064]). 

Dependent Claim(s) 2 and 4 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim(s) 1 recites, “a setting unit that sets the second threshold value so that an amount of the distance information acquired within a predetermined period does not exceed a predetermined amount” the term “so that” renders the claim a desired outcome and thus has no patentable weight.  Examiner suggests changing “so that” to “configured to”.

Claim(s) 2 recites “a transmission line” which is defined as a data bus 300 in the  specification which is a physical component, not wireless.  It is unclear how can applicants detection device be external and an external device with a data bus when it's on a moving object, in this case, some form of vehicle.  

Claim(s) 3 recites “the first threshold value is set on the basis of the road surface information”; however, the road surface information has not been obtained yet.  Therefore, it is unclear how Claim 3 is possible

Claim(s) 4 recites “the second acquisition unit acquires the road surface information when the first acquisition unit does not perform processing for acquiring the target information”.  This is a conditional limitation because the claim fails to provide under what condition will the first acquisition not be performing processing, is that something said in software or is it as a result of some condition that fails? Like maybe the first acquisition unit's sensor, is turned off. 

Claim(s) 5 recites “the second threshold value fluctuates so that an upper value and a lower value smaller than the upper value are alternately repeated with time elapse”, the term “SO THAT” renders the claim a desired outcome and thus has no patentable weight.  Applicant is advised to amend the claim and replace “SO THAT” to a more suitable term.

Claim(s) 6 recites “the predetermined period is a period corresponding to a strong reflection range in which the signal level of the reflected wave from the road surface becomes relatively high in a detectable distance range”.  The term “a strong” in Claim(s) 6 are a relative term which renders the claim indefinite.  The term “STRONG” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim(s) 6 also recites “the signal level of the reflected wave from the road surface becomes relatively high in a detectable distance range”, the term “relatively high” renders the claim indefinite because the term “RELATIVELY HIGH” is not defined by the claim, it is unclear how high is relatively high is and to what it is relative to, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.    Applicant is advised to amend the claim and replace “RELATIVELY HIGH” to a more suitable term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kodama (US 2017/0153329 A1).
Referring to Claim 1, Kodama teaches an object detection device ([0025]: assistance apparatus 1) that detects an object ([0052]: adjacent vehicle 9) existing around a moving body ([0025]: a vehicle (hereinafter, also referred to as “own vehicle”)) moving on a road surface by a TOF method ([0040]), the object detection device comprising:
a first acquisition unit ([0077]-[0079]; FIGS. 6A, 6B, 9, 10; wherein, different irradiation sections 14 (14a, 14b, 14c, 14d) along with the detection unit constitute different acquisition units) that acquires target information including distance information of a detection target on the basis of a comparison result between a signal level of a reflected wave and a first threshold value ([0041]; Fig. 8A, 8B);
a second acquisition unit ([0077]-[0079]; FIGS. 6A, 6B, 9, 10; wherein, different irradiation sections 14 (14a, 14b, 14c, 14d) along with the detection unit constitute different acquisition units) that acquires road surface information including distance information of the road surface on the basis of a comparison result between the signal level of the reflected wave and a second threshold value ([0066]-[0067]);
a setting unit that sets the second threshold value so that an amount of the distance information acquired within a predetermined period does not exceed a predetermined amount ([0041]).

Referring to Claim 5, Kodama teaches the object detection device according to Claim 1, wherein the second threshold value fluctuates so that an upper value and a lower value smaller than the upper value are alternately repeated with time elapse, and the road surface information is not acquired in a period corresponding to the upper value, but is acquired in a period corresponding to the lower value (Fig. 8A-8B).

Referring to Claim 6, Kodama teaches the object detection device according to Claim 1, wherein the predetermined period is a period corresponding to a strong reflection range in which the signal level of the reflected wave from the road surface becomes relatively high in a detectable distance range ([0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama as applied to Claim(s) 1 above, and further in view of Terada (US 4,884,192 A).
Referring to Claim 2, Kodama teaches the object detection device according to Claim 1 further comprising an output unit ([0039]: via AD converter 21 outputs) that outputs the road surface information to an external device via a transmission line ([0028]).
Kodama doesn’t explicitly teach the predetermined amount is set so as not to exceed a transmission capability of the transmission line; however, it would be inherent that a predetermined line would not exceed the transmission capability of the transmission line in order to provide a system that is capable of processing accurate amount of data without risk of failing the system.
Terada teaches the predetermined amount is set so as not to exceed a transmission capability of the transmission line (Col. 9, Lines 3-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection device of Kodama with the predetermined amount is set so as not to exceed a transmission capability of the transmission line as taught by Terada for purpose of enhancing efficiency for execution processing.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama view of Terada as applied to Claim(s) 1 and 2 above, and further in view of Kuroda (US 2017/0028986 A1)
Referring to Claim 3, Kodama teaches the object detection device according to Claim 1; however, Kodama doesn’t explicitly teach  the first threshold value is set on the basis of the road surface information. 
Kuroda teaches the first threshold value is set on the basis of the road surface information (Fig. 3b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection device of Kodama with the first threshold value is set on the basis of the road surface information as taught by Kuroda for purpose of setting the threshold for detection of a target object based on detecting the ground surface.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama as applied to Claim(s) 1 above, and further in view of Cho (US 20140240167 A1).
Referring to Claim 4, Kodama doesn’t explicitly teach the second acquisition unit acquires the road surface information when the first acquisition unit does not perform processing for acquiring the target information 
Cho teaches the second acquisition unit acquires the road surface information when the first acquisition unit does not perform processing for acquiring the target information ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object detection device of Kodama with the second acquisition unit acquires the road surface information when the first acquisition unit does not perform processing for acquiring the target information as taught by Cho for purpose of enhancing reliability of the detection result by using multimode detection.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura, et al (US 2021/0165012 A1) teaches road surface damage detection device, road surface damage detection method, and program.
Komori, et al (US 2021/0221401 A1) teaches control system, control method, vehicle, and computer-readable storage medium.
Kimura, et al (US 2021/0163014 A1) teaches road surface damage detection device, road surface damage detection method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645